Exhibit 10.55

AGREEMENT OF SETTLEMENT AND RELEASE

This Agreement of Settlement and Release (“Settlement/Release”), effective as of
December 17, 2009 (“Effective Date”), is entered into by and between Heartland
Payment Systems, Inc., a Delaware corporation (“Processor”), and American
Express Travel Related Services Company, Inc., a New York corporation (“American
Express”).

WHEREAS, the parties entered into an Authorized Processor Agreement, effective
May 24, 2000 and amended by Amendment No. 1 effective December 20, 2007 (such
agreement, as amended, the “Agreement”), permitting (among several things) their
respective facilities to be linked in order to enable Service Establishments to
obtain AmEx Services from Processor and to provide safeguards for AXP Data; and

WHEREAS, Processor announced on January 20, 2009 that it experienced an
intrusion into its computer systems during 2008, which intrusion placed at risk
of compromise data relative to certain American Express® Card accounts (“Data
Incident”); and

WHEREAS, a dispute has arisen between the parties with respect to Processor’s
obligations under the Agreement with respect to the Data Incident (the
“Dispute”); and

WHEREAS, the parties wish to amicably, fully, and finally settle the Dispute;

NOW, THEREFORE, the parties hereto agree as follows:

1. Processor shall pay American Express by wire transfer, and American Express
shall accept, the sum listed on Exhibit A hereto within five (5) business days
of the Effective Date of this Settlement/Release. This payment is in full and
final satisfaction of any and all claims of American Express and its issuers and
Processor arising from or relating to the Data Incident or the Dispute.

2. In consideration of such payment by Processor, American Express, on behalf of
itself and its issuers (and its and their Affiliates, successors, partners,
predecessors, and assigns) (collectively, the “Amex Releasors”), hereby releases
and discharges Processor and its direct, indirect, present and former, parents,
subsidiaries, Affiliates, predecessors and successors, and all of their
respective agents, employees, partners, directors, officers, principals, and
assignees) (collectively, the “HPS Releasees”), jointly and severally, free and
harmless from and against, and covenants that none of the Amex Releasors will
hereafter assert against any of the HPS Releasees, any and all rights, claims,
debts, demands, acts, agreements, liabilities, losses, obligations, damages,
costs, fees (including without limitation, those of attorneys), expenses,
actions, and/or causes of action of every kind or nature whatsoever, present or
future, both in law and equity, known or unknown, suspected or unsuspected, that
any of the Amex Releasors may have against any of the HPS Releasees in its
capacity as such arising from or relating to the Dispute.

3. In consideration of American Express accepting such payment in settlement of
the Dispute, Processor, on behalf of itself and its Affiliates, successors,
partners, predecessors, and assignees (collectively, the “HPS Releasors”),
hereby releases and discharges American Express and its issuers (and its and
their direct, indirect, present and former, parents, subsidiaries, Affiliates,
predecessors and successors and all of their respective agents, employees,
partners, directors, officers, principals, and assignees) (collectively, the
“Amex Releasees”), jointly and severally, free and harmless from and against any
and all rights, claims, debts, demands, acts, agreements, liabilities, losses.
obligations, damages, costs, fees (including without limitation, those of
attorneys), expenses, actions, and/or causes of action of every kind or nature
whatsoever, present or future, both in law and equity, known or unknown,
suspected or unsuspected, that any of the HPS Releasors may have against any of
the Amex Releasees in its capacity as such arising from or relating to the
Dispute.

 

Execution Copy     1



--------------------------------------------------------------------------------

4. Each party acknowledges and agrees that this Settlement/Release, including
the consideration transferred hereunder, is a compromise of the Dispute and that
neither the Settlement/Release nor the compromise of the Dispute hereunder shall
be construed as an admission of liability or non-liability on the part of either
party, nor shall it be admissible as evidence in any proceeding except a
proceeding to enforce or for breach of this Settlement/Release.

5. Each party hereby represents and warrants to the other that: (a) it has had
an opportunity to obtain independent legal advice from attorneys of its choice
with respect to the advisability of entering into the Release; (b) it has not
relied upon any statement, representation, or promise of any other party not
expressly contained herein; (c) it has not assigned or otherwise transferred
(voluntarily, involuntarily or by operation of law) any right, title, or
interest in any claim which it has, may have, or may have had with respect to
the Dispute; (d) it is a sophisticated business, has negotiated individually
each of the material provisions of this Settlement/Release on an arm’s length
basis with the advice of competent counsel, in order to meet its needs, and that
no ambiguity in the drafting of this Settlement/Release shall be construed
against the drafter; (e) it has carefully read this Settlement/Release, knows
and understands the contents thereof, has had a full and fair opportunity to
inquire about the facts and circumstances giving rise to the Dispute and
concerning this Settlement/Release, and freely executes this Settlement/Release;
and (f) the individual who signs this Settlement/Release on its behalf has the
authority to bind that party to this Settlement/Release. American Express hereby
represents and warrants to Processor that the American Express network followed
its data incident recovery process in calculating the amount of American
Express’s claim in respect of the Data Incident.

6. This Settlement/Release is governed by and shall be construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law. Any action hereunder by either party shall be
brought in the appropriate federal or state court located in the County and
State of New York, and each party hereby consents to the exclusive jurisdiction
of such court and waives any claim of lack of jurisdiction or forum non
conveniens.

7. No waiver of any breach of any term or provision of this Settlement/Release
shall be construed to be, nor shall be, a waiver of any other breach of this
Settlement/Release. No waiver shall be binding unless in writing and signed by
the party waiving the breach. In the event any provision of this
Settlement/Release is held to be void, voidable, or unenforceable, the remaining
provisions shall remain in full force and effect provided that the void,
voidable, or unenforceable provision is not material to the subject matter
hereof. This Settlement/Release constitutes the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements, understandings, or courses of dealing relating to the subject matter
hereof. This Settlement/Release binds, and inures to the benefit of, the parties
and their respective successors and assigns. This Settlement/Release may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall be deemed to be one and the same
instrument.

8. Processor and American Express shall consult each other before issuing, and
give each other the opportunity to review and comment upon, any press release or
other public statements with respect to the Dispute or this Settlement/Release,
and shall not issue any such press release or make any such public statement
prior to such consultation, except as such party may in its good faith judgment
conclude may be required by law or regulation, court process or by obligations
pursuant to any listing agreement with any national securities exchange, in
which case the issuing party shall, to the extent practicable, use its
reasonable efforts to consult with the other party before issuing any such
release or make any such public statement. The parties agree that the initial
press release and Current Report on Form 8-K with this Settlement/Release
attached as an exhibit thereto, to be issued with respect to this
Settlement/Release shall be in the form attached as Exhibit B hereto.

 

Execution Copy     2



--------------------------------------------------------------------------------

9. All capitalized terms used by not defined herein have the meanings ascribed
to them in the Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Settlement/Release
effective as of the Effective Date.

 

AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.     HEARTLAND PAYMENT
SYSTEMS, INC. By:  

/s/ Susan F. Hillel

    By:  

/s/ Robert H. B. Baldwin, Jr.

  Name: Susan F. Hillel       Name: Robert H. B. Baldwin, Jr.   Title:   SVP &
GM       Title:   President & CFO   Date:   12/17/09       Date:   12/17/09

 

Execution Copy     3



--------------------------------------------------------------------------------

Exhibit A

 

Execution Copy     4



--------------------------------------------------------------------------------

Exhibit B

INITIAL PRESS RELEASE / CURRENT REPORT ON FORM 8-K

HEARTLAND PAYMENT SYSTEMS® AND AMERICAN EXPRESS AGREE

TO $3.6 MILLION INTRUSION SETTLEMENT

Settlement marks first agreement with a card brand related to 2008 intrusion

Princeton, NJ — December X, 2009 — Heartland Payment Systems® (NYSE: HPY), one
of the nation’s largest payments processors, today announced a settlement
agreement with American Express (NYSE: AXP) related to the 2008 criminal breach
of Heartland’s payment system environment. Under the agreement, Heartland will
pay American Express $3.6 million, resolving all intrusion-related issues
between the two parties.

“We are pleased to have reached an equitable settlement with American Express,”
commented Bob Carr, Heartland’s chairman and chief executive officer. “This
settlement marks the first agreement with a card brand related to the
intrusion.”

# # #

About Heartland Payment Systems

Heartland Payment Systems, Inc. (NYSE: HPY), the 5th largest payments processor
in the United States, delivers credit/debit/prepaid card processing, payroll,
check management and payments solutions to more than 250,000 business locations
nationwide. Heartland is the founding supporter of The Merchant Bill of Rights,
a public advocacy initiative that educates merchants about fair credit and debit
card processing practices. For more information, please visit
HeartlandPaymentSystems.com, MerchantBillOfRights.com, CostOfABurger.com and
E3secure.com.

 

Contacts    Leanne Scott Brown    Nancy Gross Vault Communications    Heartland
Payment Systems 610.455.2742    888.798.3131 x2202
LBrown@VaultCommunications.com   

Nancy.Gross@e-hps.com

 

Execution Copy     5



--------------------------------------------------------------------------------

 

 

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

WASHINGTON, D.C. 20549

 

 

FORM 8-K

 

 

CURRENT REPORT

Pursuant to Section 13 or 15(d) of The

Securities Exchange Act of 1934

Date of Report (Date of earliest event reported) December [    ], 2009

 

 

HEARTLAND PAYMENT SYSTEMS, INC.

(Exact name of registrant as specified in its charter)

 

 

 

Delaware   001-32594   22-3755714

(State or other jurisdiction of

incorporation or organization)

 

(Commission

File No)

 

(I.R.S. Employer

Identification Number)

90 Nassau Street, Princeton, New Jersey   08542 (Address of principal executive
offices)   (Zip Code)

(609) 683-3831

(Registrant’s telephone number, including area code)

 

(Former name or former address, if changed since last report)

 

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:

 

¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR
230.425)

 

¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)

 

¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange
Act (17 CFR 240.14d-2(b))

 

¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange
Act (17 CFR 240.13e-4(c))

 

 

 

 

Execution Copy     6



--------------------------------------------------------------------------------

Item 1.01 Entry into a Material Definitive Agreement.

On December [    ], 2009, Heartland Payment Systems, Inc. (“HPS”) and American
Express Travel Related Services Company, Inc. (“American Express”) entered into
an agreement of settlement and release (the “Settlement Agreement”) to resolve
potential claims and other disputes among HPS and American Express (and its
issuers) with respect to the previously announced criminal breach of HPS’s
payment systems environment (the “Processing System Intrusion”).

Within five business days of the execution and delivery of the Settlement
Agreement, HPS will pay American Express $3,538,380 in full and final
satisfaction of any and all claims of American Express and its issuers arising
from or relating to the Processing System Intrusion. The Settlement Agreement
contains mutual releases by and between HPS and American Express (on behalf of
itself and its issuers) relating to the Processing System Intrusion.

A copy of the press release issued by HPS and American Express relating to the
Settlement Agreement is attached hereto as Exhibit 99.1.

Item 9.01 Financial Statements and Exhibits

 

(d) Exhibits

 

Exhibit
Number

 

Description

99.1   Press Release of Heartland Payment Systems, Inc. and American Express
Travel Related Services Company, Inc. dated December [    ], 2009

 

Execution Copy



--------------------------------------------------------------------------------

SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

Dated: December [    ], 2009

 

Heartland Payment Systems, Inc.

(Registrant) By:  

 

  Robert H.B. Baldwin, Jr.   President and Chief Financial Officer

 

Execution Copy



--------------------------------------------------------------------------------

EXHIBIT 99.1